               IN THE UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF GEORGIA
                                     AUGUSTA DIVISION


EQUAL EMPLOYMENT OPPORTUNITY                     *
COMMISSION,                                      *
                                                 ■k


         Plaintiff,                              *

WESLEY     SMITH,                                *
                                                 •k


         Plaintiff-Intervenor,                   *
                                                 *


                V.                               *                 CV    118-146
                                                 *


VALLEN DISTRIBUTION,            INC.             *
d/b/a HAGEMEYER NORTH AMERICA,                   *
 INC.,                                           *
                                                 *


         Defendant.                              *




                                           ORDER




        Before the Court is Wesley Smith's motion to intervene as a

party plaintiff.             (Doc.   7.)    Neither Plaintiff Equal Employment

Opportunity Commission nor Defendant Vallen Distribution oppose

Mr.    Smith's motion.         Moreover,     ^Mi]f •      •   •   the EEOC files suit on

its    own .    .    . the   employee      may    intervene       in    the    EEOC s     suit."

Equal     Emp't Opportunity Comm'n v.                 Waffle House,           Inc.,    534   U.S.

279,     291   (2002)    (citing 42 U.S.C.            § 2000e-5(f) (1) ) .            Therefore,

upon due consideration, the Court GRANTS Wesley Smith's motion to

intervene (Doc. 7) .           Plaintiff-Intervenor shall file his complaint
within SEVEN (7) DAYS from the date of this Order as a stand-alone

entry on the docket.^

     ORDER ENTERED at Augusta, Georgia, this             day of January,

2019.



                                 J.   RAN               ;f judge

                                  NITED S 'ATES DISTRICT COURT
                                 SCUT       DISTRICT   OF GEORGIA




^ This case is currently stayed pursuant to the Court's Order dated
December 26, 2018 (Doc. 20), because the appropriations to fund the EEOC
lapsed on December 21, 2018.   If the EEOC funding is not restored prior
to the date this Order is entered, Plaintiff-Intervenor shall have SEVEN
(7) DAYS from the date EEOC funding is restored to file his complaint
in accordance with the December 26, 2018 Order.
